EXHIBIT32 In connection with the quarterly report of EFLO Energy, Inc. (the “Company”) on Form10-Q for the period ended May 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we, Al Conrad Kerr Jr., Principal Executive Officer and Matthew Anderson, Principal Financial Officer of the Company, certify pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: 1. The Report fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: July 21, 2015 /s/ Al Conrad Kerr Jr. Al Conrad Kerr Jr. Principal Executive Officer Date: July 21, 2015 /s/ Matthew Anderson Matthew Anderson Principal Financial Officer
